Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/566,490, filed on September 10, 2019, has claims 1-20 pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020, 08/27/2020 and 01/05/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Specification, page 2, Paragraph [0002], is objected to because the related Application numbers are not provided.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

transitory computer readable storage medium, hence each falls under one of four categories of statutory subject matter (Step 1). Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.
Claims 1, 8, and 15 recite the following, or analogous, limitations “start an
integration flow map; collect user context; provide a plurality of next object
predictions within the integration flow map based on the collected user context”. These limitations, as Claimed, under its broadest reasonable interpretation, can be evaluated in a human mind, except for the recitation of generic computer components (using artificial intelligence/machine learning, a computer including one or more microprocessors, and a non-transitory computer readable storage medium) (Step 2A). Other than reciting “using artificial intelligence/machine learning’, “a computer including one or more microprocessors’, and “a non-transitory computer readable storage medium’ to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can start an integration flow map (e.g. by thinking of specific steps to accomplish a goal), collect user context (e.g. by viewing and remembering information observed of a human/of themselves), mentally provide a plurality of next object predictions within the integration flow map based on the collected user context, wherein each of the plurality of next object predictions comprise one of an application, an operation, and a business object (e.g. by thinking of the possible outcomes, including an action to be performed by the human, of the observed human information in the steps for accomplishing a goal), mentally receive a selection of a selected next object prediction of the plurality of next step predictions (e.g. by mentally selecting one of the possible outcomes to be performed by a human). Thus, the claims recite a mental process (Step 2A, Prong 1).
Claim 1 includes additional elements, “using artificial intelligence/machine learning’, “a computer including one or more microprocessors’, and “a non- transitory computer readable storage medium’, however the recitations of these elements are at a high level of generality and generally link the use of the judicial exception to a particular technological environment or field of use; and further amount to mere 
more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “using artificial intelligence/machine learning’, “a computer including one or more microprocessors’, and “a non- transitory computer readable storage medium’ to perform the steps of “start’, “collect” and “provide”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1, 8, and 15 are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 are also ineligible for the same reasons
given with respect to claims 1, 8, and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application no. 16/566,511. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented. 


Instant Application 16/566,490
Co-pending Application 16/566,511


8.A method for supporting auto-completion of ICS (integration cloud services) flow using artificial intelligence/machine learning, comprising: providing a computer that includes one or more microprocessors; starting an integration flow map; collecting user context; and providing a plurality of flow predictions based upon the collected user context.

15. A non-transitory computer readable storage medium, having instructions for supporting auto-completion of ICS (integration cloud services) flow using artificial intelligence/machine learning stored thereon, which when read and executed by one or more computers cause the one or more 
wherein each of the plurality of next object predictions comprise one of an application, an operation, and a business object; receive a selection of a selected next object prediction of the plurality of next step predictions.

8. A method for next object prediction for ICS (integration cloud services) flow using artificial intelligence/machine learning, comprising: providing a computer that includes one or more microprocessors; starting an integration flow map; collecting user context; providing a plurality of next object predictions within the integration flow map based on the collected user context, wherein each of the plurality of next object predictions comprise one of an application, an operation, and a business object; and receiving a selection of a selected next object prediction of the plurality of next step predictions.

15. A non-transitory computer readable storage medium, having instructions for next step prediction for ICS (integration cloud services) flow using artificial intelligence/machine learning, which when read and executed by one or more computers cause the one or more computers to perform providing a computer that includes one or more microprocessors; starting an integration flow map; collecting user context; providing a plurality of next object predictions within the integration flow map based on the collected user context, wherein each of the plurality of next object predictions comprise one of an application, an operation, and a business object; and receiving a selection of a selected next object prediction of the plurality of next step predictions.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6-8, 13-15 and 20 are rejected under 35 USC 102 (a) as being anticipated by Alli et al. (US 20160358354 A1) (hereinafter Alli).

As per claims 1, 8 and 15 , Alli discloses a computer including one or more microprocessors [FIG. 5, at step 511, an integration cloud service is provided executing on a computer including a microprocessor, wherein the integration cloud service includes a web interface application for creating an integration flow between a source application and a target application, paragraph 54]; wherein the computer is configured to perform the following steps: start an integration flow map [the mappers can provide a graphical user interface for the developer to map items (for example, fields, attributes, and elements) between the source and target applications by dragging a source item onto a target item. When a mapper for a request or response message in an ICS integration flow is opened, the source and target data objects can be automatically loaded using the source and target connections, paragraph 32]; collect user context [Figs. 2-3 teach identifying user “source (collect user context) and target data objects”, paragraphs 0005, 0019, 0021, 0032, 0038, 0062]; and provide a plurality of flow predictions based upon the collected user context [Figs. 2-3 teach “ICS integration flow” including “mappings” utilizing (within the integration flow map) a “recommendation engine” for recommending (provide) mappings between a user’s “source (based on the collected user context) and target data objects (plurality of next object predictions)’, and the source target connections including information of “types of operations” (next object predictions comprise an operation). Further it is taught that the recommended “target data objects” can include a “price” for one or more products (next object predictions comprise a business object) or product shipping information “to ‘town’ in a target data object” (next object predictions comprise a business object, paragraphs 0005, 0017-0019, 0021, 0029-0032, 0038].


As per claims 6 and 13, Alli discloses wherein a ranking generator is used in providing the plurality of flow predictions [Figs. 2-3 and 8 teach “ranking engine (generator)” giving rankings (used in providing) for “each mapping record” for “mappings between the source and target data objects” (plurality of next object predictions, and paragraphs 0021, 0029-0032, 0073-0075, 0085-0086].

As per claims 7 and 14, Alli discloses wherein the ranking generator utilizes an input pattern to rank a plurality of output patterns matched with the input pattern, the ranking utilizing one or more inputs [Figs. 2-3 and 8 teach “ranking engine (generator)” giving rankings for “each mapping record” according to information of “number of tenants that have used the mapping record (input pattern), and a usage count of the mapping record” (output pattern), wherein “[e]ach time that the mapping record is used by different tenants (input pattern/the ranking utilizing one or more inputs), the usage count for the mapping record (output pattern) can be increased”(ranked... matched with the input pattern, the ranking utilizing one or more inputs) paragraphs 0021, 0029-0032, 0073-0075, 0085-0086]; and wherein the input pattern is created in part from the collected user context [Figs. 2-3 and 8 teach information of “number of tenants that have used the mapping record (wherein the input pattern is created in part from the collected user context)”, wherein “[e]ach time that the mapping record is used by different tenants (wherein the input pattern is created in part from the collected user context), the usage count for the mapping record can be increased”) paragraphs 0021, 0029-0032, 0073-0075, 0085-0086].

As per claim 20, Alli discloses wherein a ranking generator is used in providing the next action prediction [Figs. 2-3 and 8 teach “ranking engine (generator)” giving rankings (used in providing) for “each mapping record” for “mappings between the source and target data objects” (plurality of next object predictions, paragraphs 0021, 0029-0032, 0073-0075, 0085-0086]; wherein the ranking generator utilizes an input pattern to rank a plurality of output patterns matched with the input pattern, the ranking utilizing one or more inputs [Figs. 2-3 and 8 teach “ranking engine (generator)” giving rankings for “each mapping record” according to information of “number of tenants that have used the mapping record (input pattern), and a usage count of the mapping record’ (output pattern), wherein “[e]ach time that the mapping record is used by different tenants (input pattern/the ranking utilizing one or more inputs), the usage count for the mapping record (output pattern) can be increased” (ranked... matched with the input pattern, the ranking utilizing one or more inputs, paragraphs 0021, 0029-0032, 0073-0075, 0085-0086]; and wherein the input pattern is created in part from the collected user context [Figs. 2-3 and 8 teach information of “number of tenants that have used the mapping record (wherein the input pattern is created in part from the collected user context)”, wherein “[e]ach time that the mapping record is used by different tenants (wherein the input pattern is created in part from the collected user context), the usage count for the mapping record can be increased”) paragraphs 0021, 0029-0032, 0073-0075, 0085-0086].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12 and 16-19 are rejected under 35 USC  103(a) as being un-patentable over Alli et al. (US 20160358354 A1) (hereinafter Alli) in view of Mascaro et al. (US 2017/0308960 A1) (hereinafter Mascaro).

As per claims 2, 9 and 16, the rejection of claim 2 is incorporated by claim 1 above. However Alli does not teach wherein user context takes into account the organization, subsidiary, department, sub-departments, and user information. On the other hand, Mascaro discloses wherein user context takes into account the organization, subsidiary, department, sub-departments, and user information [“known user characteristics data” (user context) includes (takes into account) “employer's address (organization)...[or] business income (organization)” and “tax return data for a particular user (user information) and previous user interactions with the software system (user information) paragraphs 0089-0090]. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mascaro’s teachings of cloud environment operations including acquiring user characteristics of employer and user information into Alli’s teaching of operations of “ICS integration flow” including “mappings” of source to target data objects in order to “to dynamically and adaptively improve the personalized user experiences” via system operations in the cloud (Mascaro, paragraphs 0040, 0075-0076, 0089-0090, and 0096-0101). However the combination does not explicitly teach subsidiary, department, sub-departments. Redlich teaches subsidiary, department, sub-departments (paragraphs 0006, 1182, 2183, 2693, 3105, 3110, 3133 teach a user settings (user context) including “sensitivity level” and clearance (user information) for access to an organization’s information and “subsidiary” information, as well as an organization’s “departments”
such as the government’s “Homeland Security Department” and its “payroll” access
(sub-department) for “cloud” integration). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify operations of “ICS integration flow”
including “mappings” of source to target data objects, as taught by Alli as modified by cloud environment operations including acquiring user characteristics of employer and user information as taught by 

As per claims 3, 10 and 17, Mascaro discloses wherein a hierarchical clustering model of invariant pattern recognition of process models is utilized in providing the plurality of flow predictions [paragraphs 0040, 0049-0050, 0096-0100, Fig. 7, and claim 6 teach predicting (providing) user characteristics (plurality of next object predictions) using a “decision tree” (hierarchical clustering model of invariant pattern recognition) that is “a hierarchical tree structure” and includes “nodes” representing collected “data samples from prior users’ (cluster/invariant pattern recognition) or “subset of a set of users” (cluster/invariant pattern recognition). The tree used as a “predictive model” from other types of available models (of process models).]

As per claims 4, 11 and 18, Mascaro discloses wherein the hierarchical clustering model utilizes stored machine learning knowledge of process design as a hierarchy of clusters [paragraphs 0040, 0049-0050,
0064, 0096-0100, Fig. 7, and claim 6 teach using a “decision tree” as mapped above
(hierarchical clustering model of invariant pattern recognition) that includes “nodes”
representing collected “data samples from prior users” (cluster) or “subset of a set of
users” (cluster) that are sampled “user characteristics data... stored in the software
system” (utilizes stored machine learning knowledge of process design as a hierarchy of
clusters)].

As per claims 5, 12 and 19, Mascaro discloses wherein the hierarchical clustering model further utilizes machine learning models based on the collected user context [paragraphs 0040, 0049-0050, 0064, 0096- 0100, Fig. 7, and claim 6 teach using a “decision tree” as mapped above (hierarchical clustering model of invariant pattern recognition) that includes “nodes” representing collected “data samples from prior users” (machine learning models) or “subset of a set of users” (machine learning models) that are sampled “user characteristics data... stored in the software system” (based on the collected user context)].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 25, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167